DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 7/1/2022 have been fully considered but they are not persuasive. Applicant amended the claims with added limitations and are rejected under new grounds of rejection with a newly found prior art.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-7 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benker et al (DE 102018208070 A1) in view of Cho et al (US 20200197888 A1).
Regarding claim 1, Benker discloses a method for introducing a heat-conducting medium (90) between a battery module (40) and a cooling base (22), wherein the battery module (40) is positioned in relation to the cooling base (22) such that a lower side of the battery module (40) faces toward the cooling base (22) and an upper side of the battery module faces away from the cooling base (22). 
Benker teaches that the heat-conducting medium (90) is pressed with a nozzle (110) into the intermediate space (60) via a filling-opening arrangement (70). Benker teaches that the heat-conducting medium (90) can be a 1-component (1K) or more components (for example 2K, 3K, 4K and the like) provided with fillers with corresponding thermal conductivity [Fig. 1-3; paragraph 0043-0063]. Benker remains silent about a static mixer where multiple components are mixed to provide the heat-conducting medium.  However, Cho discloses a method of providing heat-conducting medium (resin composition with filler) in a battery module comprising a static mixer (100) wherein resin compositions and fillers are mixed in the static mixer and introduced on the surface of the bottom plate and thereby improves the injection processability.  Cho teaches that the static mixer (100) comprises a circumferential conical collar that has a tapering cross section toward the lower side of the battery module [Abstract; Fig. 5; paragraph 0037, 0043-0050, 0064-0065]. Therefore, when the static mixer (100) is utilized in place of nozzle (110), the passage opening will take the shape of the static mixer. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to avail the teachings of utilizing static mixer along with injection equipment in order to have improved injection processability.
          Regarding claims 2-4, Benker teaches that the heat-conducting medium (90) is pressed with a nozzle (110) into the intermediate space (60) via a filling-opening arrangement (70). Benker further teaches that use of specially adapted nozzles 110 (e.g. flat nozzles) is conceivable, with which sprue openings (filling openings 72, 74) which are difficult to access can be reached between the battery module (40) and the battery tray (20) [Fig. 1; paragraph 0049, 0060]. Therefore, in combination with Cho, the static mixer can have a geometry through which the static mixer can be guided through and mixed material can easily flow through.
Regarding claims 5 and 14-16, it is obvious and within the technical grasp of a skilled artisan that the static mixer be removed from the passage opening after introducing the heat-conducting medium between the battery module and the cooling base.
Regarding claims 6 and 17-20, Benker teaches that a plurality of battery modules can be used [paragraph 0046]. Therefore, nozzle (110)/static mixer (5) can be inserted into a second passage opening of a second battery module for introducing the heat-conducting medium between the second battery module and the cooling base.
Regarding claim 7, Benker teaches that the battery module is fastened to the battery housing (20) providing the cooling base (22), before the heat-conducting medium (90) is introduced between the battery module (40) and the cooling base (22) [Fig. 1; paragraph 0048].
Regarding claim 11, Benker teaches that the nozzle (110) having circumferential conical collar can be inserted on top into the passage opening and guided through the passage opening to the lower side of the battery module [Fig. 1].
Regarding claims 12-13, Benker teaches that the nozzle (110) (in combination with static mixer from Cho) is inserted into the passage opening in a way that an upper end of the static mixer, at which the filling opening of the static mixer is located, is at least not inserted completely into the passage opening [Fig. 1].

Conclusion
7.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD S SIDDIQUEE whose telephone number is (571)270-3719. The examiner can normally be reached Monday - Friday, 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD S SIDDIQUEE/Primary Examiner, Art Unit 1723